Citation Nr: 0924401	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  03-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to March 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and October 2006 rating 
decisions of the Roanoke, Virginia Department of Veterans' 
Affairs (VA) Regional Office (RO).  By a March 2009 rating 
decision, the Veteran was assigned a 10 percent disability 
rating for his service-connected pseudofolliculitis barbae, 
effective March 2, 2002.

This case was previously before the Board in July 2007, at 
which time the Board instructed the RO to send the Veteran a 
Statement of the Case (SOC) regarding the issue of an initial 
compensable evaluation for the service-connected 
pseudofolliculitis barbae and advise him of the time period 
within which to perfect his appeal.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The record reflects that the 
Veteran was sent a Supplemental Statement of the Case (SSOC) 
in April 2008 which included the issue of an initial 
compensable evaluation for pseudofolliculitis barbae.  In 
June 2008, the Veteran's representative submitted a VA Form 
646 which included argument regarding this issue.  

In a July 2008 decision, the Board construed the VA Form 646 
as a substantive appeal regarding the issue of an initial 
compensable evaluation for pseudofolliculitis barbae, as it 
was received 60 days after the April 2008 SSOC.  See 38 
C.F.R. § 20.200, 20.202, 20.302 (2008).  In the July 2008 
decision, the Board also found that while the Veteran did not 
in fact, receive a SOC as instructed, such omission was 
harmless error as the April 2008 SSOC contained the necessary 
information required by an SOC, including the diagnostic 
criteria for evaluating skin disorders.  

This case was also remanded by the Board in July 2007 and 
July 2008 for further development.




FINDINGS OF FACT

1.  Service connection is in effect for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  The objective medical evidence of record does not 
demonstrate that a right knee disability originated service.

3.  The objective medical evidence of record does not 
demonstrate that the Veteran's current right knee disability 
is directly related to his service-connected left knee 
disability.

4.  The Veteran's pseudofolliculitis barbae is manifested by 
itching, bumps on the skin, flare-ups lasting three to four 
days, small papules on the chin, hyperpigmentation of less 
than six square inches, with skin lesions covering one 
percent of the exposed area and one percent relative to the 
whole body.


CONCLUSIONS OF LAW

1.  A right knee disability, to include as secondary to a 
service-connected left knee disability, neither incurred in 
nor was aggravated by active service and is not proximately 
due to, or the result of, the service-connected left knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008).

2.  The criteria for an initial disability rating of 30 
percent for pseudofolliculitis barbae are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 7806 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection and an increased initial disability rating 
in the September 2002 and October 2006 rating decisions, he 
was provided notice of the VCAA in June 2002.  Additional 
VCAA letters were sent in October 2005 and August 2007.  The 
VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006 and August 2007, pertaining to the downstream disability 
rating and effective date elements of his claims with 
subsequent re-adjudication in a April 2006, October 2006, 
April 2008, March 2009 and April 2009 Supplemental Statements 
of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
see also Mayfield and Pelegrini, both supra.

Moreover, it is well to observe that service connection for 
pseudofolliculitis barbae has been established and an initial 
rating for this condition has been assigned.  Thus, the 
Veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the Veteran service connection for 
pseudofolliculitis barbae and assigning an initial disability 
rating for this condition, he filed a notice of disagreement 
contesting the initial rating determination.  See 73 Fed. 
Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. 
§ 3.159(b) to add subparagraph (3), which provides VA has no 
duty to provide section 5103 notice upon receipt of a notice 
of disagreement).  The RO furnished the Veteran Supplemental 
Statements of the Case in April 2008 (construed as a 
Statement of the Case) and in March 2009 that addressed the 
initial rating assigned for his pseudofolliculitis barbae, 
included notice of the criteria for a higher rating for that 
condition, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA examinations and statements and from 
the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

1.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

As an initial matter, the Veteran's representative argues 
that the record does not contain a copy of any notice of the 
date and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  See the June 2009 Informal 
Hearing Presentation.  The Board however, does not agree.  Of 
record is a copy of the notice sent to the Veteran at the 
correct address of record, informing him that a VA 
examination was scheduled at the Washington D.C. VA Medical 
Center on Wednesday, September 24, 2008 at 11 a.m.  The 
record reflects that the Veteran failed to appear to this 
appointment.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, will necessitate 
that the claim be adjudicated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  The Veteran is also advised the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

As there is no evidence of record that the Veteran was unable 
to report for the scheduled examination for good cause, the 
Board will continue to adjudicate the Veteran's claims based 
upon the evidence of record.

The Veteran contends that his current right knee disability 
been either caused or aggravated by his service-connected 
left knee disability.  

Service treatment records are absent of any findings of right 
knee problems during the Veteran's active service.  In an 
August 2000 service treatment report, the right knee was 
found to be within normal limits.  An August 2001 service 
examination reported no chronic diseases or conditions were 
found.  No right knee problems were reported upon separation 
from active service.

In a July 2002 VA examination, the Veteran reported that his 
right knee pain began about a year earlier and he had been 
compensating for his injured left knee.  He was diagnosed 
with right knee strain.  An x-ray of the right knee was 
normal.

In an August 2006 VA examination, the Veteran was provided a 
physical examination of both knees, although he was only 
diagnosed with a left knee disability.  The Board notes 
however, that the Veteran's history for the left knee alone 
was reported and recorded during this examination.  In 
addition, the Examination Request Report included a request 
for an examination of the left knee only.  Thus, it appears 
that an examination and diagnosis of a right knee condition 
was not intended in the August 2006 VA examination.

After a careful review of the record, the Board concludes 
that entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability, is not warranted on a primary or 
secondary basis.  Service treatment reports do not reflect 
findings of a right knee disability or condition in service.  
The Board notes that while the Veteran was diagnosed with a 
right knee strain in July 2002, within a year from his 
separation from active service, no evidence of record has 
related his right knee strain either to his active service or 
to his service-connected left knee disability.  As the 
objective evidence of record reflects no treatment for the 
right knee during active service and no medical opinion has 
been received providing evidence of a relationship between 
the Veteran's right knee disability and his active military 
service or between the Veteran's right knee disability and 
his service-connected left knee disability, the Veteran's 
claim for service connection for a right knee disability, to 
include as secondary to a service-connected left knee 
disability, is denied.

The Board acknowledges the Veteran's statements that his 
right knee disability was related to his service-connected 
left knee disability; however, while lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See Barr v. Nicholson, 21. Vet. App. 
303 (2007);  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Increased Initial Disability Rating 

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  Thus, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The Veteran is currently assigned a 10 percent disability 
rating for pseudofolliculitis barbae under the provisions of 
Diagnostic Codes 7806 and 7813 pertaining to dermatitis or 
eczema and dermatophytosis.  38 C.F.R. § 4.118 (2001); 38 
C.F.R. § 4.118 (2008).  

The Board observes that, while the Veteran's claim was 
pending, new rating criteria for evaluating skin disabilities 
became effective on August 30, 2002 and again on October 23, 
2008.  See 67 Fed. Reg. 49590 (July 31, 2002); See also 73 
Fed. Reg. 54712 (September 23, 2008).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Because the Veteran filed his claim of service connection for 
pseudofolliculitis barbae April 1, 2002, the Board is 
required to consider the claim in light of both the former 
and revised schedular criteria effective on August 30, 2002 
in order to determine whether a higher initial disability 
rating is warranted for that disability.  However, the new 
rating criteria for evaluating skin disabilities effective on 
October 23, 2008 shall apply to all applications for benefits 
received by VA on or after October 23, 2008 and therefore do 
not apply in this case.  73 Fed. Reg. 54712 (September 23, 
2008).

The General Counsel for VA has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for the periods from and after the effective date of the 
regulatory change.  However, the Veteran does get the benefit 
of having both the former and revised regulations considered 
for the period after the change was made.  See VAOPGCPREC 3-
2000.  

That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  Therefore, the Board must evaluate the Veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

Under the former Diagnostic Code 7800, in effect prior to 
August 30, 2002, for disfigurement of the head, face or neck, 
a slight disfigurement was rated as noncompensable (0 
percent).  A 10 percent disability rating requires moderately 
disfiguring scars.  A 30 percent disability rating requires a 
disfiguring scar that is severe, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
A 50 percent disability rating requires a complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).  

The revised Diagnostic Code 7800, effective August 30, 2002, 
provides ratings for disfigurement of the head, face, or 
neck.  Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under the former Diagnostic Code 7801, in effect prior to 
August 30, 2002, scars from third degree burns were assigned 
a 10 percent rating for an area or areas exceeding 6 square 
inches (38.7 cm.2).  Scars from third degree burns were 
assigned a 20 percent rating for an area or areas exceeding 
12 square inches (77.4 cm.2).  Scars from third degree burns 
were assigned a 30 percent rating for an area or areas 
exceeding one-half square foot (0.05 m.2).  Scars from third 
degree burns were assigned a 40 percent rating for an area or 
areas exceeding 1 square foot (0.1 m.2).  Note (1) to 
Diagnostic Code 7801 provides that actual third degree 
residual involvement required to the extent shown under 7801.  
Note (2) provides that ratings for widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2001).

The revised Diagnostic Code 7801, effective August 30, 2002, 
provides ratings for scars, other than the head, face, or 
neck, that are deep or that cause limited motion.  Scars that 
are deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) are rated 20 percent disabling.  Scars in 
an area or areas exceeding 72 square inches (465 sq. cm.) are 
rated 30 percent disabling.  Scars in an area or areas 
exceeding 144 square inches (929 sq.cm.) are rated 40 percent 
disabling.  Note (1) to Diagnostic Code 7801 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Under the former Diagnostic Code 7802, in effect prior to 
August 30, 2002, scars from second degree burns are assigned 
a 10 percent rating for an area or areas approximating 1 
square foot (0.1 m.2).  Note provides that ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2001).

The revised Diagnostic Code 7802, effective August 30, 2002, 
provides ratings for scars, other than the head, face, or 
neck, that are superficial or that do not cause limited 
motion.  Superficial scars that do not cause limited motion, 
in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2008).

Under the former Diagnostic Code 7803, in effect prior to 
August 30, 2002, a 10 percent evaluation is assigned for 
scars that were superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  

The revised Diagnostic Code 7803, effective August 30, 2002, 
provides a 10 percent rating for superficial unstable scars.  
Note (1) to Diagnostic Code 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  

Under the former Diagnostic Code 7804, in effect prior to 
August 30, 2002, a 10 percent evaluation is assigned for 
scars that are superficial, tender and painful on objective 
demonstration.  Note provides that a 10 percent rating will 
be assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

The revised Diagnostic Code 7804, effective August 30, 2002, 
provides a 10 percent rating for superficial scars that are 
painful on examination.  Note (1) to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  Diagnostic Code 7804 also directs the 
rater to see 38 C.F.R. § 4.68 (amputation rule).  Id.

Under the former Diagnostic Code 7805, in effect prior to 
August 30, 2002, other scars are evaluated based on 
limitation of function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  

The revised Diagnostic Code 7805, effective August 30, 2002, 
provides that other scars are to be rated on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008).  

Under the former Diagnostic Code 7806, in effect prior to 
August 30, 2002, eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area is assigned a noncompensable (zero percent) rating.  
Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area is assigned a 10 percent 
rating.  Eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement is assigned a 30 percent 
rating.  Eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant is assigned a 50 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).

The revised Diagnostic Code 7806, effective August 30, 2002, 
provides ratings for dermatitis or eczema.  Dermatitis or 
eczema is to be rated under either the criteria under 
Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

Under the former Diagnostic Code 7813, in effect prior to 
August 30, 2002, dermatophytosis is to be rated as scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2001).

The revised Diagnostic Code 7813, effective August 30, 2002, 
provides ratings for dermatophytosis (or ringworm) in various 
locations on the body, including the body (tinea corporis), 
the head (tinea capitis), the feet (tinea pedis), the beard 
(tinea barbae), the nails (tinea unguium), and the inguinal 
area, also known as jock itch (tinea cruris).  

Diagnostic Code 7813 provides that dermatophytosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2008). 

Analysis

The Veteran contends that his current pseudofolliculitis 
barbae warrants an initial rating in excess of 10 percent.  

In a July 2002 VA examination, the Veteran reported that his 
pseudofolliculitis barbae existed for about seven years.  His 
reported symptoms included itching, bumps on the chin and 
flare-ups lasting up to four days after shaving.  An 
examination of the skin revealed small papules on the chin.  
The Veteran was diagnosed with pseudofolliculitis barbae and 
the examiner noted the presence of lesions on the chin.  

In an August 2006 VA examination, the Veteran reported his 
pseudofolliculitis barbae had existed for about seven years.  
His reported symptoms included itching which occurred 
intermittently, as often as every three days, with each 
occurrence lasting until he shaved.  The number of reported 
attacks within the past year was 300.  The Veteran was able 
to perform daily functions normally during flare-ups. He 
reported the skin disease involved areas that were exposed to 
the sun, including the face.  The Veteran had not received 
treatment for the skin in the past 12 months and there was no 
reported functional impairment.  An examination of the skin 
revealed papules located on the chin with hyperpigmentation 
of less than six square inches.  No ulceration, exfoliation, 
crusting, tissue loss, induration, inflexibilty, 
hypopigmentation, abnormal texture or limitation of motion 
was found.  The skin lesion coverage of the exposed area was 
one percent and the skin lesion coverage relative to the 
whole body was one percent.  The skin lesions were not 
associated with systemic disease and did not manifest with a 
nervous condition.  The Veteran was diagnosed with 
pseudofolliculitis barbae.  The examiner noted that the 
subjective factors included itching and the objective factors 
included lesions on the chin.

After a careful review of the record and resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that the Veteran's pseudofolliculitis barbae warrants a 
rating of 30 percent from April 1, 2002, under former 
Diagnostic Code 7806 for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  In 
considering both the old and new regulations the Board finds 
that the Veteran's current pseudofolliculitis barbae is 
productive of itching constant and resolving doubt in the 
Veteran's favor, his condition is also productive of 
extensive lesions.  The Board notes that the objective 
evidence of record, including both the July 2002 and August 
2006 VA examinations reflect the Veteran's subjective 
symptoms of constant itching and the objective findings of 
lesions on the Veteran's chin.  As doubt will be resolved in 
favor of the Veteran the Board finds that based upon the 
above findings, his current pseudofolliculitis barbae is 
productive of itching constant and extensive lesions so as to 
warrant an initial 30 percent rating under former Diagnostic 
Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).

The Board also notes that the Veteran's pseudofolliculitis 
barbae does not warrant a higher rating than the 30 percent 
assigned from April 1, 2002 under the former or revised 
Diagnostic Code 7806, as there is no evidence of dermatitis 
or eczema that involves more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period or eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  In addition, 
former or revised Diagnostic Code 7800 would not provide a 
higher rating as there is no objective medical evidence of 
complete or exceptionally repugnant deformity of one side of 
face, marked or repugnant bilateral disfigurement or a skin 
disorder of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features or with four or five 
characteristics of disfigurement.  

The Board has also considered other applicable diagnostic 
criteria, however as the Veteran's pseudofolliculitis barbae 
is not characterized by limitation of motion, a scar from a 
third degree burn or a scar, other than the head, face, or 
neck, former and revised Diagnostic Codes 7801 and 7805 are 
inapplicable.  Moreover, the Board notes that both former and 
revised Diagnostic Codes 7802, 7803 and 7804 do not provide 
ratings in excess of 10 percent.  Finally, as both the former 
and revised Diagnostic Code 7813 provide that dermatophytosis 
is to be rated under the appropriate diagnostic code based on 
the extent of constitutional symptoms and physical impairment 
or predominant disability, as the Veteran is rated under 
Diagnostic Code 7806, he has been rated based under the 
applicable diagnostic code relating to his symptoms and 
predominant disability.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for an initial rating of 30 percent for 
pseudofolliculitis barbae are met.


ORDER

Service connection for a right knee disability, to include as 
secondary to a service-connected left knee disability, is 
denied.

An initial disability rating of 30 percent for 
pseudofolliculitis barbae is granted, subject to the 
provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


